Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-12 in the reply filed on January 18th, 2022 are acknowledged. Claims 1 and 11 have been amended. Claims 13-24 have been withdrawn from consideration.  Claims 1-24 are pending.
Action on merits of claims 1-12 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0069190, hereinafter as Kim ‘190) in view of Choi (US 2011/0297944, hereinafter as Choi ‘944).
Regarding Claim 1, Kim ‘190 teaches a display panel comprising: 
5a base layer (Fig. 3, (SUB); [0055]); 
a first thin film transistor (T1; [0062]) on the base layer; 
a second thin film transistor (T6; [0062]) electrically coupled to the first thin film transistor; and 
a light emitting element (OLED; [0062]) electrically coupled to the second thin film transistor (T6), 10the first thin film transistor (T1) comprising: 
a first semiconductor pattern (OSP1; [0088]) on the base layer; 
a first control electrode (GE1; [0089]) 15overlapping the first semiconductor pattern.  
Thus, Kim ‘190 is shown to teach all the features of the claim with the exception of explicitly the features: “a first barrier pattern on the first semiconductor pattern and comprising a gallium (Ga) oxide and a zinc (Zn) oxide; and a first control electrode on the first barrier pattern”.  
 However, Choi ‘944 teaches a first barrier pattern (Fig. 1, (108); [0030]) on the first semiconductor pattern (103; [0024]) and comprising a gallium (Ga) oxide and a zinc (Zn) oxide (see para. [0030]), wherein the first barrier pattern (108) does not include indium (In) (GaZO material does not include indium (In) (see para. [0030]); and a first control electrode (109; [0031]) on the first barrier pattern. 
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘190 by having first barrier pattern on the 
Further, it has been held to be within the general skill of a worker in the art to select a known material (e.g. a gallium (Ga) oxide and a zinc (Zn) oxide) for the barrier layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 2, Kim ‘190 teaches the first thin film transistor comprises a first input electrode (DE1) and a first output electrode (SE1), which are coupled to the first semiconductor pattern.  

Regarding Claim 3, Kim ‘190 teaches a first insulating layer (10; [0101]) on the base layer to cover the first semiconductor pattern (OSP1).
Choi ‘944 teaches the first insulating layer (105; [0026]) is between the first semiconductor pattern (103; [0024]) and the first barrier pattern (108).  

Claims 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘190 in view of Choi ‘944, as applied to claim 3 above, and further in view of Hosaka (US 2018/0350994, hereinafter as Hosa ‘994).
Regarding Claim 4, Kim ‘190 teaches the first insulating layer (10) is contact with the first semiconductor pattern (OSP1).
Choi ‘944 teaches the first control electrode (109; [0031]) is contact with the first barrier pattern (108).

However, Hosa ‘994 teaches the first barrier pattern (112) is contact with the first insulating layer (110).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘190 and Choi ‘944 by having the first barrier pattern is contact with the first insulating layer in order to provide the high reliability of the thin film transistor device (see para. [0122]) as suggested by Hosa ‘994.

Regarding Claim 5, Kim ‘190 teaches a second insulating layer (20) on the first insulating layer (10) to cover the first control electrode (GE1), wherein the second thin film transistor comprises: 5a second semiconductor pattern (OSP6) on the base layer; 
a second control electrode overlapping the second semiconductor pattern (OSP6); and 10a second input electrode (DE6) and a second output electrode (SE6), which are coupled to the second semiconductor pattern (OSP6).  
Hosa ‘994 teaches a barrier pattern (Fig. 1B, (112); [0122]) on the first semiconductor pattern (108; [0119]) and comprising a gallium (Ga) oxide and a zinc (Zn) oxide (see para. [0184]-[0186]); and a control electrode (114; [0119]) on the first barrier pattern.

Regarding Claim 6, Kim ‘190 teaches a gate line (GE2; [0087]) electrically coupled to the first thin film transistor (T1) (see Fig. 2A).  


Regarding Claim 7, Kim ‘190 teaches a capacitor (Cst; [0091]) electrically coupled to the second thin film transistor (T6) (see Fig. 2A),
Hosa ‘994 teaches the barrier pattern (112) on the insulating layer (110).
Thus, Kim ‘190, Choi ‘944 and Hosa ‘994 are shown to teach all the features of the claim with the exception of explicitly the features: “20a fourth barrier pattern on the first insulating layer; a first electrode on the fourth barrier pattern; a fifth barrier pattern on the second insulating layer; and a second electrode on the fifth barrier pattern”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the barrier pattern that can be arranged in any order, such that the fourth barrier pattern on the first insulating layer; the first electrode on the fourth barrier pattern; the fifth barrier pattern on the second insulating layer; and the second electrode on the fifth barrier pattern involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding Claim 8, Kim ‘190, Choi ‘944 and Hosa ‘994 are shown to teach all the features of the claim with the exception of explicitly the features: “the third barrier pattern, the fourth barrier pattern, and the fifth barrier pattern comprise a same material as the first barrier pattern”.  
However, it has been held to be within the general skill of a worker in the art to have the third barrier pattern, the fourth barrier pattern, and the fifth barrier pattern comprise a same In re Leshin, 125 USPQ 416.

Regarding Claim 9, Hosa ‘994 a first layer comprising titanium (Ti); and 5a second layer on the first layer and comprising copper (Cu) (e.g. a copper film is stacked over a titanium film; see para. [0211] and [0590]).

Regarding Claim 10, Kim ‘190, Choi ‘944 and Hosa ‘994 are shown to teach all the features of the claim with the exception of explicitly the features: “a content of the gallium oxide is from about 4 at% to about 8 at% with respect to a total amount of atoms in the first barrier pattern, and a content of the zinc oxide is from about 92 at% to about 96 at% 10with respect to the total amount of atoms in the first barrier pattern”.  
However, it has been held to be within the general skill of a worker in the art to have a content of the gallium oxide is from about 4 at% to about 8 at% with respect to a total amount of atoms in the first barrier pattern, and a content of the zinc oxide is from about 92 at% to about 96 at% 10with respect to the total amount of atoms in the first barrier patternon the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 11, Hosa ‘994 teaches the first semiconductor pattern comprises a gallium (Ga) oxide, a zinc (Zn) oxide, and an indium (In) oxide (e.g. In-Ga-Zn oxide; para. [0184]-[0186]).  


Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first barrier pattern has a thickness equal to or smaller than about 200 angstroms, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-12 filed on January 18th, 2022 have been considered but are moot in view of the new ground of rejection.

Interviews After Final
6.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DZUNG TRAN/
Primary Examiner, Art Unit 2829